Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-22-00308-CV

                                   IN THE INTEREST OF M.A.C.

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2021EM503388
                              Honorable Nick Catoe Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: November 9, 2022

DISMISSED

           Appellant Guillermo Valverde III filed a notice of appeal, stating that he desired to appeal

from all portions of the trial court’s Order Establishing the Parent-Child Relationship “including

monthly payments, medical support, and retroactive child support.” On August 30, 2022, he filed

his appellant’s brief. On August 31, 2022, we issued an order stating that his brief violated Texas

Rule of Appellate Procedure 38 in that it did not (1) identify the parties and counsel; (2) include a

table of contents; (3) include an index of authorities; (4) include a statement of the case; (5) include

a brief statement of the issues presented; (6) include record references in the statement of facts; (7)

include a summary of the argument; or (8) include a conclusion stating the nature of the relief

sought. See TEX. R. APP. P. 38.1. We explained that while substantial compliance with Rule 38 is

sufficient, we could order a party to amend, supplement, or redraw a brief if it flagrantly violates
                                                                                   04-22-00308-CV


Rule 38. See TEX. R. APP. P. 38.9(a). In our order, we concluded that the formal defects described

above constitute flagrant violations of Rule 38.

       Therefore, we ordered Appellant Guillermo Valverde III to file an amended brief on or

before September 20, 2022. We explained that if the amended brief did not correct the violations,

we would strike the brief and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a);

see also id. 42.3(c) (allowing dismissal of appellant’s appeal if appellant fails to comply with a

requirement of the Texas Rules of Appellate Procedure or an order of this court). Appellant has

not filed an amended appellant’s brief or otherwise responded to our order. We therefore strike

Appellant’s brief and dismiss this appeal. See TEX. R. APP. P. 38.9(a); 42.3(c).


                                                   PER CURIAM




                                                -2-